DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6-11 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bisaz et al. (Hippocampus 2011, IDS, 09/15/2020). 
. 

Claims 1, 6-11, 9 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berezin et al. (WO 2009/068042 A2, IDS, 09/15/2020). 
Berezin teaches FGL NCAM peptide mimetics for treatment of a variety of disorders including major depressive disorder (see abstract and claim 30). Berezin teaches subcutaneous administration of FGLs and FGLL and their ameliorating effects on short term social memory of chronically stressed mice subjected to the Morris water maze task and the elevated zero maze (see p.4, line 6 and p.22, lines 30-36), as in the instant claims 11 and 13. The peptides are dimers (see e.g. p.73, line 18), as in the instant claim 9. Berezin’s ameliorating effect on short term social memory reasonably encompasses a method for alleviating one of more symptoms of depression or anxiety, which meets all the limitations of the instant claims 1, 6-11 and 13. 

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8, 10, 12, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Akil et al. (US 2012/0277159 A1, IDS, 09/15/2020).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention 
Akil et al. teach and claim a method for treating depression in a subject, the method comprising administering a therapeutically effective amount of an NCAM peptide mimetic to the subject (see claim 1), thus meeting the limitations of claims 1-5. Akil teaches a FGL peptide that meets the limitations of Formula I in claim 6 and EVYVVAENQQGKSKA in claim 10 (see [0271]), thus meeting the limitations of claims 6 and 10. In this case, Z is 15 amino acids long, thus meeting the limitations of claim 7. The compound in a monomer, thus meeting the limitations of claims 8 and 12. Akil’s claim 5 recites administration with a pharmaceutically acceptable carrier, thus meeting the limitations of the instant claim 15. Akil’s claim 6 recites administration orally, nasally, topically, intravenously, intraperitoneally, intrathecally, or intracerebroventricularly, thus meeting the limitations of the instant claim 16. Akil teaches dosages that anticipate the instant claim 17 (see [0226]). Akil teaches that the NCAM peptide mimetic has anti-depressant effects (see [0008]), thus meeting the limitations of claim 21. Akil teaches that the methods set forth therein are useful for treating anxiety ([0023]), thus meeting the limitations of claim 20. Claims 18 and 19 do not recite additional active method steps. These claims recite phenomena that result from the active method step of independent claim 1. Since Akil teaches the active method step of claim 1 and teaches that the NCAM peptide mimetic is useful for treating depression, Akil inherently teaches the limitations of claims 18 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Akil et al. (US 2012/0277159 A1) and further in view of Berezin et al. (WO 2009/068042 A2). 
The applied reference (Akil et al.) has common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2). 
Akil teaches as set forth above but fails to teach the particular NCAM peptide mimetics of claims 9, 11, and 13.
Berezin teaches FGL NCAM peptide mimetics for treatment of a variety of disorders including major depressive disorder (see abstract and claim 30). Berezin teaches FGLs and FGLL (see p.4, line 6 and p.22, lines 30-36), as in the instant claims 11 and 13. The peptides are dimers (see e.g. p.73, line 18), as in the instant claim 9. Although Berezin discusses treatment of major depressive disorders, there is some picking and choosing involved in arriving at this treatment, which is inconsistent with anticipation.
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Akil and Berezin. The person of ordinary skill in the art would have been motivated to do so since Akil teaches that treatment of depression is practiced via administration of NCAM peptide mimetics while Berezin teaches other particular NCAM peptide mimetics for treatment of major depressive disorders. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1-8, 10, 12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Akil et al. (US 2012/0277159 A1) and further in view of Bock et al. (WO 2005/030804 A2). 
Akil teaches as set forth above but fails to teach the particular NCAM peptide mimetic of claim 14.
Bock teaches NCAM peptide mimetics for treatment of a variety of disorders including manic depression (see claims 54 and 55). Bock teaches the peptide mimetic comprises the instant SEQ ID NO:  2 (see Bock’s SEQ ID NO:  42) and that the compound is a dendrimer having four copies of the sequences disclosed therein coupled to a lysine containing backbone (see p.21). This would have 3 lysine residues between the four copies, as in the instant claim 14. Although Bock discusses treatment of manic depressive disorders, there is some picking and choosing involved in arriving at this treatment, which is inconsistent with anticipation.
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Akil and Bock. The person of ordinary skill in the art would have been motivated to do so since Akil teaches that treatment of depression is practiced via administration of NCAM peptide mimetics while Bock teaches other particular NCAM peptide mimetics for treatment of manic depressive disorders. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,234,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘242 patent is the issued application relating to US 2012/0277159 A1 referred to above in the rejection under pre-AIA  35 U.S.C. 102(e). The difference between the claimed invention and the patent claims is that the patent claims recite treatment of the species of major depressive disorder, while the instant claims are drawn to treatment of the genus of depression. Thus, the patent anticipates the instant claims.

Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,234,242 and further in view of Berezin et al. (WO 2009/068042 A2). The rationale for this rejection is identical to that set forth above in the first rejection under 35 U.S.C. 103(a).

Claims 1-8, 10, 12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,234,242 and further in view of Bock et al. (WO 2005/030804 A2). The rationale for this rejection is identical to that set forth above in the second rejection under 35 U.S.C. 103(a).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
11 September 2021